Name: 2011/855/EU: Commission Implementing Decision of 15Ã December 2011 on a financial contribution from the Union towards certain measures to eradicate foot-and-mouth disease in wild animals in the south-east of Bulgaria in 2011-2012 (notified under document C(2011) 9225)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  cooperation policy;  agricultural policy;  Europe;  economic policy
 Date Published: 2011-12-20

 20.12.2011 EN Official Journal of the European Union L 336/75 COMMISSION IMPLEMENTING DECISION of 15 December 2011 on a financial contribution from the Union towards certain measures to eradicate foot-and-mouth disease in wild animals in the south-east of Bulgaria in 2011-2012 (notified under document C(2011) 9225) (Only the Bulgarian text is authentic) (2011/855/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 8(2), the second paragraph of Article 14(4), Article 20, Article 23, Article 31(2), Article 35(2) and Article 36(2) thereof, Whereas: (1) Foot-and-mouth disease is a highly contagious viral disease in wild and domestic cloven-hoofed animals with a severe impact on the profitability of livestock farming causing disturbance to trade within the Union and export to third countries. (2) In the event of an outbreak of foot-and-mouth disease, there is a risk that the disease agent spreads to other holdings keeping animals of susceptible species within the affected Member State, but also to other Member States and to third countries through movements of live susceptible animals or their products. (3) Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (2) sets out measures which in the event of an outbreak are to be implemented by Member States as a matter of urgency to prevent further spread of the virus. (4) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. Pursuant to Article 14(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate foot-and-mouth disease. (5) Outbreaks of foot-and-mouth disease occurred in Bulgaria in 2011 and cases of this disease were detected in susceptible wild animals. The authorities of Bulgaria were able to demonstrate through regular reporting of information on the development of the disease situation to the Standing Committee on the Food Chain and Animal Health and continuous submission of reports to the Commission and the Member States that they have efficiently implemented the control measures in the framework of Directive 2003/85/EC. (6) The authorities of Bulgaria have therefore fulfilled all their technical and administrative obligations with regard to the measures provided for in Article 14(2) of Decision 2009/470/EC and Article 6 of Commission Regulation (EC) No 349/2005 (3). (7) In accordance with Article 85(3) of Directive 2003/85/EC, as soon as the competent authority of Bulgaria had a confirmation of the primary case of foot-and-mouth disease in wild animals, it applied the measures provided for in Part A of Annex XVIII to the Directive in order to reduce the spread of disease. (8) Due to the occurrence of foot-and-mouth disease in areas shared between wild animals and susceptible domestic cloven-hoofed animals, for the first time a Member State drew up a plan for the eradication of foot-and-mouth disease in wild animals in the area defined as infected and specified the measures applied on the holdings in that area in accordance with Part B of Annex XVIII to Directive 2003/85/EC. (9) On 4 April 2011, within 90 days following the confirmation of foot-and-mouth disease in wild animals, Bulgaria submitted a plan for the eradication of foot-and-mouth disease in wild animals in parts of the regions of Burgas, Yambol and Haskovo. (10) Following evaluation by the Commission of the plan submitted by Bulgaria Commission Implementing Decision 2011/493/EU of 5 August 2011 approving the plan for the eradication of foot-and-mouth disease in wild animals in Bulgaria (4) was adopted. (11) In accordance with Article 75 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) and Article 90(1) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6), the commitment of expenditure from the Unions budget shall be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated, setting out the essential elements of the action involving the expenditure. (12) It is necessary to establish the level of Unions financial contribution to the costs incurred by Bulgaria for the implementation of certain elements of the approved eradication plan for foot-and-mouth disease in wild animals in Bulgaria, taking also into account the particular epidemiological situation as regards foot-and-mouth disease at the South-East Balkans. (13) Urgently needed surveillance activities, including improvements of the National Reference Laboratory, one of the very few laboratories in the entire region with sufficient experience in diagnosing foot-and-mouth disease, and the veterinary information system to integrate surveillance data with movement controls, cleansing and disinfection measures and information campaigns to the public should be financed at an established rate under the present Decision. These actions will increase the knowledge of the Union for managing such cases in the future. (14) For financial control purposes, Articles 9, 36 and 37 of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (7) are applicable. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. A financial contribution from the Union may be granted to Bulgaria towards the costs incurred by this Member State in taking measures pursuant to Article 8, Article 14(4)(c), Article 19, Article 22, Article 31(1), Article 35(1) and Article 36(1) of Decision 2009/470/EC to control and eradicate foot-and-mouth disease in wild animals in the south-east of Bulgaria in 2011 in accordance with the eradication plan approved by Decision 2011/493/EU. The first paragraph constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. 2. The total amount of the Union contribution shall not exceed EUR 890 000. 3. Only costs incurred in carrying out the measures detailed in the Annex between 4 April 2011 and 3 April 2012 and paid by Bulgaria before the 5 August 2012, shall be eligible for co-financing by means of a financial contribution by the Union at the maximum rate for the specific activities indicated in the Annex. Article 2 1. The expenditure submitted by Bulgaria for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax and all other taxes. 2. Where the expenditure of Bulgaria is in a currency other than euro, Bulgaria shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 3 1. The financial contribution by the Union for the implementation of the plan referred to in Article 1 shall be granted provided that Bulgaria: (a) implements the eradication plan referred to in Article 1 effectively and in accordance with the relevant provisions of Union law, including Directive 2003/85/EC, and rules on competition and on the award of public contracts; (b) forwards to the Commission by 31 January 2012 at the latest an intermediate report on the technical execution of the eradication plan, in accordance with paragraph 5 of Part B of Annex XVIII to Directive 2003/85/EC, accompanied by an intermediate financial report covering the period from 4 April 2011 to 31 December 2011; (c) forwards to the Commission by 15 September 2012 at the latest a final report on the technical execution of the eradication plan accompanied by justifying evidence as to the costs paid by Bulgaria and the results attained during the period from 4 April 2011 to 3 April 2012; (d) does not submit further requests for other contributions from the Union for the measures detailed in the Annex, and has not previously submitted such requests. 2. Where Bulgaria does not comply with paragraph 1, the Commission may reduce the financial contribution by the Union having regard to the nature and gravity of the infringement and to the financial loss for the Union. Article 4 1. Bulgaria shall ensure that the competent authority keeps for a period of seven years a certified copy of the supporting documents relating to the activities receiving the Unions financial contribution in accordance with Article 1, in particular invoices, salary statements, attendance records and documents relating to the shipment of samples and to missions. 2. Bulgaria shall record the expenditure submitted to the Commission in its cost accounting system and keep all original documents for seven years for audit purposes. 3. The supporting documents referred to in paragraph 1 shall be sent to the Commission on request. Article 5 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 15 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 306, 22.11.2003, p. 1. (3) OJ L 55, 1.3.2005, p. 12. (4) OJ L 203, 6.8.2011, p. 32. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 357, 31.12.2002, p. 1. (7) OJ L 209, 11.8.2005, p. 1. ANNEX Cost of the measures implemented between 4 April 2011 and 3 April 2012 in accordance with the plan for the eradication of foot-and-mouth disease in susceptible wild animals in the south-east of Bulgaria, as referred to in Article 1 Activity Action in approved plan Specification Number of units Cost per unit (EUR) Total amount (EUR) Percentage Union contribution (%) 1. Surveillance 1.1. Laboratory analysis domestic animals Test: ELISA NSP 2 000 3,00 6 000 100 Test: ELISA antibodies  Type Ã  21 024 3,50 73 584 100 RT-PCR 2 000 15,00 30 000 100 ELISA Ag 2 000 10,00 20 000 100 Subtotal 129 584 1.2. Sampling domestic animals Vacutainers 21 024 0,50 10 512 100 Organ sample tubes 2 000 0,50 1 000 100 Subtotal 11 512 1.3. Laboratory analysis wild animals Test: ELISA NSP 480 (282) 3,00 1 440 100 Test: ELISA antibodies  Type Ã  480 (282) 3,50 1 680 100 RT-PCR 400 (282) 15,00 6 000 100 ELISA Ag 400 10,00 4 000 100 Subtotal 13 120 1.4. Sampling wild animals Vacutainers 282 0,50 141 100 Organ sample tubes 200 0,50 100 100 Subtotal 241 1.5. Trapping wild animals Traps for wild boar 7 500,00 3 500 100 1.6. Targeted hunting and trapping of wild animals and of unowned domestic animals Man power (salary per day) 4 650 22,00 102 300 100 Bullets 400 2,00 800 100 Other costs 153 50,00 7 650 100 1.7. Other costs: collection and transport of samples to the laboratory domestic + wild animals Weekly transport 52 100,00 5 200 100 Subtotal 119 450 1.8. Clinical examination of domestic animals herds:  taskforce, including sampling, traceability checks and online update of central database, 3 teams of four experts Manpower (salaries + DSA/overnight) per month and expert 12 (365 + 700) 1 065,00 153 360 100 Protective clothes 6 240 5,00 31 200 100 Other costs: transport by rental car 3 9 000,00 27 000 100 Access to central database real time online: by high-speed laptops with sufficient memory and GPS device 3 1 000,00 3 000 100 by mobile phones 3 500,00 1 500 100 Subtotal 216 060 2. Cleansing and disinfection 2.1. Cleaning and disinfection Disinfection road posts (construction) 16 200,00 3 200 100 Disinfection road posts (maintenance) 17 200,00 3 400 100 Disinfection of the cars of the taskforce 3 200,00 600 100 Subtotal 7 200 3. Upgrade of National Reference Laboratory 3.1. Strengthening the NRL capacity as regards FMD Machinery, equipment and consumables 128 000 100 Subtotal 128 000 4. Veterinary information system 4.1. Database (VetIS) upgrade and integrating the laboratory data system Hardware, software and programming 957 000 25 Subtotal 239 250 5. Information campaign 5.1. Information campaign 12 meetings per year and area, brochures and other info materials 36 500,00 18 000 100 Subtotal 18 000 Total 882 417